Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered. 

DETAILED ACTION
This action is responsive to the Amendment filed with an RCE on 7/13/2022.  Claims 1, 9, and 17 have been amended.  Claims 1, 3-7, 9-15, 17, 18 and 21-24 are pending in the case.  Claims 1, 9 and 17 are independent claims.

Response to Arguments
Applicant's arguments filed on 7/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that the current cited arts do not disclose the amendment limitation, specifically the sub-tab associated with the “functionality” of the first document.
Examiner respectfully disagrees.
Here, Turner discloses adding a sub-tab to the new tab (Fig. 4b and col. 10, lines 13-40 of Turner with the hidden tab queue, where the hidden tab queue are tabs that did not have enough room to be displayed on the interface), wherein the sub-tab includes a shortcut to a functionality associated with the first document, and a selection of the sub-tab provides access to the functionality associated with the first document (as shown in Figs. 6a and 6b and col. 11, lines 30-56, sub-tabs/pop-up drop down menus 604 can be added onto a currently displayed tab to perform certain functions associated with the current tab, such as send tab to “john’s desktop browser” which is a access to the functionality associated with the document in the currently accessed tab).
Decker cures the deficiency of Turner by disclosing wherein the first interaction comprises a read access to the first document at a snapshot timestamp ([0060]-[0063] of Decker, snapshot was a previously access/read document) and wherein the first document “in a state corresponding to a snapshot taken at the snapshot timestamp ([0060]-[0063] of Decker, snapshot was a previously access/read document, where a tab is use to display a captured previously accessed/stored snapshot with time stamp within a certain age, etc… for future editing purposes).
Therefore the current cited references disclose the currently cited limitations.
			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 9-10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Turner (US 9367211 B1) in view of Mayer (US 20070128899 A1) and in further view of Decker et al (US 20110138313 A1).
  	Referring to claims 1 and 9 and 17, Turner discloses a method, comprising: 
 	receiving, during a computing session, an indication of a first interaction with a first document stored in a computing system, (Fig. 7 and col. 13, lines 7-20 of Turner, user request to create a tab in the computing session/web browsing session and col. 9, lines 42-55 of Turner, page content 340 of interface tab are cached and loaded by the multiple data source application), and wherein an interface to the computing system displays one or more tabs corresponding to a set of one or more previously accessed documents (Fig. 4a-4b, col. 9, line 63- col. 10, line 35 of Turner, tabs 412a-412c are previously accessed/opened documents), wherein the first interaction comprises a read access to the first document (Fig. 4a-4b, col. 9, line 63- col. 10, line 35 of Turner, tabs 412a-412c are previously accessed/opened documents);
adding a new tab to the interface corresponding to the first document… wherein the new tab is stored in a cache (Fig. 7 and col. 13, lines 7-20 of Turner, user request to create a tab in the computing session/web browsing session and col. 9, lines 42-55 of Turner, page content 340 of interface tab are cached and loaded by the multiple data source application);
adding a sub-tab to the new tab (Fig. 4b and col. 10, lines 13-40 of Turner with the hidden tab queue, where the hidden tab queue are tabs that did not have enough room to be displayed on the interface), wherein the sub-tab includes a shortcut to a functionality associated with the first document, and a selection of the sub-tab provides access to the functionality associated with the first document (as shown in Figs. 6a and 6b and col. 11, lines 30-56, sub-tabs/pop-up drop down menus 604 can be added onto a currently displayed tab to perform certain functions associated with the current tab, such as send tab to “john’s desktop browser” which is a access to the functionality associated with the document in the currently accessed tab)
Turner does not specifically disclose adding new tab (taught by Turner) “based upon a determination that the first document is not a duplicate document of the one or more previously accessed documents” and “maintaining the new tab on the interface for the duration of the computing session, wherein upon completion of the computing session, a determination is made whether to persist the tab beyond the computing session based on a request or to automatically remove the tab from the interface and the cache.”
However, Mayer discloses based upon a determination that the first document is not a duplicate document of the one or more previously accessed documents. ([0031] of Mayer, “In addition, since many times the user does not know if he/she needs the automatically offered files, another possible variation is that preferably the word processor automatically runs file comparison between each such file and the equivalent last saved version and preferably shows the user by track changes the differences between this and the saved version, and preferably if there are no differences then the word processor automatically does not even offer that file.” Here, the system compares two sets of documents, if they are the same, e.g., if the first document is duplicate document of the previously accessed/worked on document, then don’t show another tab with first documents and if there are differences between the first document and the previously accessed/worked on document, then add a new tab [0070] of Mayer) 
Further, Mayer discloses maintaining the new tab on the interface for the duration of the computing session, wherein upon completion of the computing session, ([0067] of Mayer, when the user wants to close all tabs) a determination is made whether to persist the tab beyond the computing session based on a request. ([0067] of Mayer, when the user wants to close all tabs, the user is asked if he/she wants to close all the tab or all but the default start tabs or all but the active tab or all or any combination of and the browser can save the last session and reopen with the tabs that were opened last time/persist)
Turner and Mayer are analogous art because both references concern with keeping track of tabs of user’s browsing activity.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turner’s open new tabs when user request to view a new content with checking to see if previously accessed document is the same as the current document for better tab organization and saving the user’s preference by retrieving the user’s last session data as taught by Mayer because doing so to allow the system to remember the user’s last usage session data ([0067] of Mayer.)
Turner in view of Mayer do not specifically disclose a read access to the first document “at a snapshot timestamp”; the first document “in a state corresponding to a snapshot taken at the snapshot timestamp”… the first document “in the state corresponding to the snapshot taken at the snapshot timestamp.”
However, Decker discloses wherein the first interaction comprises a read access to the first document at a snapshot timestamp ([0060]-[0063] of Decker, snapshot was a previously access/read document) and wherein the first document “in a state corresponding to a snapshot taken at the snapshot timestamp ([0060]-[0063] of Decker, snapshot was a previously access/read document, where a tab is use to display a captured previously accessed/stored snapshot with time stamp within a certain age, etc… for future editing purposes)
Turner and Mayer and Decker are analogous art because both references concern with keeping track of tabs of user’s browsing activity.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turner’s open new tabs when user request to view a new content with checking to see if previously accessed document is the same as the current document for better tab organization and saving the user’s preference by retrieving the user’s last session data as taught by Mayer and displaying previously stored/access snapshot as a tab taught by Decker because doing so to being able to allow users to quickly access previously stored information as snapshot in a tab so the user doesn’t have to waste time browsing different windows but to quickly go to a tab for editing purposes of a previously stored information ([0063] of Decker).

Referring to claims 4 and 12, Turner in view of Mayer and Decker disclose the method of claim 1, further comprising: receiving an indication to maintain the new tab beyond the computing session. ([0067] of Mayer, when the user wants to close all tabs, the user is asked if he/she wants to close all the tab or all but the default start tabs or all but the active tab or all or any combination of and the browser can save the last session and reopen with the tabs that were opened last time/persist) 	Referring to claims 5 and 13, Turner in view of Mayer and Decker disclose the method of claim 4, wherein the maintaining comprises: maintaining the new tab on the interface for the duration of the computing session and during one or more subsequent computing sessions beyond the completion of the computing session including the first user interaction; and storing the new tab in non-volatile storage. ([0067] of Mayer, when the user wants to close all tabs, the user is asked if he/she wants to close all the tab or all but the default start tabs or all but the active tab or all or any combination of and the browser can save the last session and reopen with the tabs that were opened last time/persist.  Further, multiple users can view tabs that’s stored on the cloud storage system interface tabs (col. 4, lines 45-50 of Turner))

Referring to claims 10 and 18, Turner in view of Mayer and Decker disclose the method of claim 9, wherein the computing system is a cloud computing system, and wherein the first document is accessible to multiple users simultaneously. (Fig. 7 and col. 13, lines 7-20 of Turner, multiple users can view tabs that’s stored on the cloud storage system interface tabs (col. 4, lines 45-50 of Turner))

 	Claims 3, 11 are rejected under 35 U.S.C. 103 as being obvious over Turner (US 9367211 B1) in view of Mayer (US 20070128899 A1) and in further view of Decker et al (US 20110138313 A1), as applied in claims 1 and 9, and in further view of Broomhall et al (US 9569412 B1).
	Referring to claims 3 and 11, Turner in view of Mayer and Decker disclose the method of claim 1.  Turner in view of Mayer and Decker do not specifically disclose “wherein the determining comprises: determining a document type corresponding to the first the document, wherein each of a plurality of tabs of the interface corresponds to different document types; comparing the document type of the first document to the document types corresponding to the plurality of tabs; and determining, based upon the comparing, that the document type of the first document is different the document types corresponding to the plurality of tabs”.
However, Broomhall discloses wherein the determining comprises: determining a document type corresponding to the first the document, wherein each of a plurality of tabs of the interface corresponds to different document types; comparing the document type of the first document to the document types corresponding to the plurality of tabs; and determining, based upon the comparing, that the document type of the first document is different the document types corresponding to the plurality of tabs (col. 3, lines 20-28 of Broomhall, tabs can be organized by content of the same protocol types and col. 4, lines 46-56 of Broomhall, where the tabs of the same type is grouped together and tabs that’s the not the same type is not grouped with the other tabs of the same type based on analyze and comparing the tab content type).
Turner and Mayer and Decker and Broomhall are analogous art because both references concern with keeping track of tabs of user’s browsing activity.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turner’s open new tabs when user request to view a new content with checking to see if previously accessed document is the same as the current document for better tab organization and saving the user’s preference by retrieving the user’s last session data as taught by Mayer and displaying previously stored/access snapshot as a tab taught by Decker with organize multiple types of document in their prospective tabs taught by Broomhall because doing so to allow the user to easily organize the tabs of information that’s related (summary of Broomhall)

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being obvious over Turner (US 9367211 B1) in view of Mayer (US 20070128899 A1) and in further view of Decker et al (US 20110138313 A1), as applied in claims 1 and 9 and 10,  and in further view of Wu et al (US 8918720 B1).
Referring to claims 6 and 14, Turner in view of Mayer and Decker disclose the method of claim 1.  Turner in view of Mayer and Decker do not specifically disclose further comprising: determining a user access to a particular record of the first document; and adding the user access to the particular record to the new tab.
However, Wu discloses determining a user access to a particular record of the first document; and adding the user access to the particular record to the new tab (Fig. 4 and col. 6, lines 33-44 of Wu, when the user selects the documents and identifying information regarding which documents were selected, the logging information is added, such as timestamp, session identifier, etc..)
Turner and Mayer and Decker and Wu are analogous art because both references concern with keeping track of tabs of user’s browsing activity.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turner’s open new tabs when user request to view a new content with checking to see if previously accessed document is the same as the current document for better tab organization and saving the user’s preference by retrieving the user’s last session data as taught by Mayer and displaying previously stored/access snapshot as a tab taught by Decker and user access permission associated with the right to access the document taught by Wu because doing so to allow the user to have control based on the right to access to certain shared content/documents  (Summary of Wu)
 	Referring to claim 22, Turner in view of Mayer and Decker disclose the method of claim 1.  Turner in view of Mayer and Decker do not specifically disclose capturing a snapshot of the portion of data that was accessed by the user. 
However, Wu discloses capturing a snapshot of the portion of data that was accessed by the user (Fig. 4 and col. 6, lines 33-44 of Wu, when the user selects the documents and identifying information regarding which documents were selected, the logging information is added, such as timestamp, session identifier, etc.. and col. 6, lines 45-68 of Wu, also a thumbnail of each document can be linked to the document under the new tab and when the user are able to view the screen to take the snapshot is when the portion of the data is being accessed by the user)
Turner and Mayer and Decker and Wu are analogous art because both references concern with keeping track of tabs of user’s browsing activity.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turner’s open new tabs when user request to view a new content with checking to see if previously accessed document is the same as the current document for better tab organization and saving the user’s preference by retrieving the user’s last session data as taught by Mayer and displaying previously stored/access snapshot as a tab taught by Decker and user access permission associated with the right to access the document taught by Wu because doing so to allow the user to have control based on the right to access to certain shared content/documents  (Summary of Wu)

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious over Turner (US 9367211 B1) in view of Mayer (US 20070128899 A1) and in further view of Decker et al (US 20110138313 A1), as applied in claims 1 and 10, and in further view of Broomhall (US 9569412 B1) and in further view of Wu et al (US 8918720 B1).
Referring to claims 7 and 15, Turner in view of Mayer and Decker disclose the method of claim 1.  Turner in view of Mayer and Decker do not specifically disclose “wherein the interface includes a plurality of previously configured tabs for a plurality of users of a group, and wherein the new tab is added to the interface for a first one of the plurality of users of the group associated with the computing session”.
However, Broomhall discloses wherein the interface includes a plurality of previously configured tabs for a plurality of users of a group, and wherein the new tab is added to the interface for a first one of the plurality of users of the group associated with the computing session because col. 3, lines 20-28 of Broomhall, tabs can be organized by content of the same protocol types and col. 4, lines 46-56 of Broomhall.
Turner and Mayer and Decker and Broomhall are analogous art because both references concern with keeping track of tabs of user’s browsing activity.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turner’s open new tabs when user request to view a new content with checking to see if previously accessed document is the same as the current document for better tab organization and saving the user’s preference by retrieving the user’s last session data as taught by Mayer and displaying previously stored/access snapshot as a tab taught by Decker with organize multiple types of document in their prospective tabs taught by Broomhall because doing so to allow the user to easily organize the tabs of information that’s related (summary of Broomhall)
Turner in view of Mayer and Decker and Broomhall do not specifically disclose new tab (as explained above) “is not added to an interface of a second one of the users of the group not associated with the computing session.”
However, Wu discloses tab/document is not added to an interface of a second one of the users of the group not associated with the computing session (col. 2, lines 45-60 of Wu, user can share all or portion or none of the created content with each other, such as some users can only view documents that the user has access to when they log into a web application, hence if the user is not logged into the web application they have access to, then the users who has no access will not see the document/tab).
Turner and Mayer and Decker and Broomhall and Wu are analogous art because both references concern with keeping track of tabs of user’s browsing activity.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turner’s open new tabs when user request to view a new content with checking to see if previously accessed document is the same as the current document for better tab organization and saving the user’s preference by retrieving the user’s last session data as taught by Mayer and displaying previously stored/access snapshot as a tab taught by Decker with organize multiple types of document in their prospective tabs taught by Broomhall and user access permission associated with the right to access the document taught by Wu because doing so to allow the user to have control based on the right to access to certain shared content/documents  (Summary of Wu)

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Turner (US 9367211 B1) in view of Mayer (US 20070128899 A1) and in further view of Decker et al (US 20110138313 A1), as applied in claim 1, and in further view of Braun et al (US 7574669 B1).
Referring to claim 21, Turner in view of Mayer and Decker disclose the method of claim 1.  Turner in view of Mayer and Decker do not specifically disclose “wherein the determining comprises:  determining, based on the comparison, that the first document exists in a list of recently viewed documents; and reordering the list of recently viewed documents by moving the first document further up the list.”
However, Braun discloses determining, based on the comparison, that the first document exists in a list of recently viewed documents; and reordering the list of recently viewed documents by moving the first document further up the list (col. 6, lines 54-64 of Braun, reorganize tabs in chronological order from a first created document page to a most recently created document page, hence, if first document is a most recently view document, it will be moved to the top of the list)
Turner and Mayer and Decker and Braun are analogous art because both references concern with keeping track of tabs of user’s browsing activity.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turner’s open new tabs when user request to view a new content with checking to see if previously accessed document is the same as the current document for better tab organization and saving the user’s preference by retrieving the user’s last session data as taught by Mayer and displaying previously stored/access snapshot as a tab taught by Decker with rearranging tabs of the most recently viewed documents taught by Braun because doing so to allow the user to have easy access to most recently viewed document as the user is recently using it to work on and probably still needs to work on it with easy/quick access to user’s reach.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being obvious over Turner (US 9367211 B1) in view of Mayer (US 20070128899 A1) and in further view of Decker et al (US 20110138313 A1) and in further view of Schmidt et al (US 20170214975 A1)
Referring to claim 23, Turner in view of Mayer and Decker disclose the method of claim 4.  Turner in view of Mayer and Decker do not specifically disclose “wherein the indication specifies a number of computing sessions for which to maintain the new tab.”
However, Schmidt discloses wherein the indication specifies a number of computing sessions for which to maintain the new tab ([0053] of Schmidt, user can manually or automatically terminate the displayed content after a configurable period of time/indication of period of computing sessions (e.g., 30 minutes) from the buffer to free up memory).
Turner and Mayer and Decker and Schmidt are analogous art because both references concern with keeping track of tabs of user’s browsing activity.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Turner’s open new tabs when user request to view a new content with checking to see if previously accessed document is the same as the current document for better tab organization and saving the user’s preference by retrieving the user’s last session data as taught by Mayer and displaying previously stored/access snapshot as a tab taught by Decker with automatically terminate/delete content after certain amount of time taught by Schmidt because doing so to allow the system/cache to be free for new items when the rolling memory clear out certain content items.  ([0053] of Schmidt).

Referring to claim 24, Turner in view of Mayer and Decker and Schmidt disclose the method of claim 23, further comprising: receiving a selection of an option displayed within the sub-tab to persist the sub-tab beyond a current computing session.  ([0067] of Mayer, when the user wants to close all tabs, when the user wants to close all tabs, the user is asked if he/she wants to close all the tab or all but the default start tabs or all but the active tab or all or any combination of and the browser can save the last session and reopen with the tabs that were opened last time/persist)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowman (US 20140222553 A1):  Dynamic website Campaign builder software for enabling merchandising via the Internet. The Campaign builder software has an application programming interface for display on programming computing devices with display screens to permit building a Campaign.

Conclusion                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIMEI JIANG/               Examiner, Art Unit 2145